Citation Nr: 1742919	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 40 percent disability rating for low back strain from June 1, 2010 to April 8, 2011, to include the propriety of the reduction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) which, in pertinent part, reduced a 40 percent rating assigned for service-connected low back strain to 20 percent effective 2010. 

The Veteran requested a Board hearing in his January 2011 substantive appeal, however, he withdrew his hearing request in November 2014 written correspondence.  

In a March 2016 decision, the Board found that the reduction of a 40 percent disability rating for low back strain effective from June 1, 2010 was proper.  In a subsequent June 2016 rating decision, the RO granted a temporary total 100 percent rating for the Veteran's lumbar spine disability effective December 12, 2012 and assigned a 40 percent rating from January 1, 2014.  In a separate May 2017 decision, the Board remanded issue of entitlement to an increased rating in excess of 20 percent for lumbar strain from April 8, 2011 to December 12, 2012, and in excess of 40 percent from January 1, 2014, and remanded an appeal for a TDIU for additional development.  

The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court), only insomuch as the Board reduced the disability evaluation assigned for low back strain from June 1, 2010 to April 8, 2010.  In May 2017, the Court granted a joint motion for partial remand for action consistent with the Joint Motion for Partial Remand.  The case is once again before the Board for review.  The appeal for an increased rating for a low back disability from April 8, 2010 and the appeal for a TDIU remain in appellate status, and has not yet been recertified to the Board.  

The Veteran's representative contends, in an August 2017 statement, that the Board should address whether the record reasonably raised the issue of a separate rating for lower extremity neuropathy in the March 2016 Board decision.  Because service connection for right and left lower extremity radiculopathy was granted by the RO in a June 2016 rating decision, current referral of such a claim is not necessary.  The Veteran did not appeal the effective date of the grant of service connection.  Thus, the Board does not have jurisdiction over that issue.  Moreover, the Board finds that the evidence of record at the time of the March 2016 decision did not identify a current diagnosis of radiculopathy or neuropathy, nor did the Veteran submit statements indicating an intent to apply for service connection for lower extremity neuropathy to warrant prior referral.  


FINDINGS OF FACT

1. The evidence of record did not disclose material improvement in the service-connected lumbar spine disability warranting reduction of a 40 percent disability rating from June 1, 2010 to April 8, 2011.

2.  The fluctuations shown lumbar spine range of motion do not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

For the period from June 1, 2010 to April 8, 2011, the criteria for a restoration of a 40 percent disability rating for low back strain, currently diagnosed as lumbar spine degenerative joint disease, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The provisions of 38 C.F.R. § 3.105 (e) define procedural guidelines for the reduction in evaluation of a service-connected disability.  The regulations provide where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action proposing the reduction and setting forth all material facts and reasons for the reduction. The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2) (2016). 

The Board finds that the procedural guidelines outlined above were followed in effectuating the Veteran's March 2010 rating reduction, with a proposed reduction issued in December 2009.  Because the Board is granting the full benefit sought on appeal with respect to both the claim for restoration of a 40 percent rating for the Veteran's lumbar spine disability, the Board finds that additional discussion regarding VA notice or assistance duties is not required.

Restoration of a 40 Percent Rating

The Veteran contends that restoration of a 40 percent rating is warranted for a service-connected lumbar spine disability.  The record shows the 40 percent disability rating assigned for the Veteran's service-connected lumbar strain was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344 (c), and not 38 C.F.R. § 3.344 (a), are applicable. 38 C.F.R. § 3.344 (c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's lumbar spine disability was rated under Diagnostic Code 5237.  Under the applicable criteria, lumbar strain is to be evaluated either under the general formula for rating for disease and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.  § 4.25 

A 20 percent rating is assigned where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, Note (1).  Alternately, a 20 percent rating may be assigned with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating may be assigned with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

A May 2017 Joint Motion for Partial Remand provides that the Board erred by providing an inadequate statement of reasons or bases for its March 2016 finding that the reduction of the Veteran's evaluation for a low-back disability was proper because the Board did not adequately discuss whether improvements relating to his back actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet.App. 413, 421 (1993). 

After a review of the evidence, lay and medical, the Board finds that the evidence of record did not disclose material improvement in the service-connected lumbar spine disability to warrant the reduction of a 40 percent rating from June 1, 2010 to April 8, 2011.  The evidence of record shows that an increased 40 percent rating was assigned in a September 2008 rating decision based on findings from a June 2008 VA examination.  The examination showed tenderness in the lumbar spine and flexion limited to 30 degrees with pain at 30 degrees with no additional loss of motion with repetitive testing.  The Veteran reported three flare-ups of pain  resulting in complete loss of motion and functional capacity.  He reported having five incapacitating episodes in the past 12-month period when he was told to stay in bed and rest following injections for low back discomfort.  Each episode was reported to last three days.  He used a cane and a back brace, and was able to walk for 30 minutes and stand for 60 minutes.  The Veteran had an antalgic gait, and x-rays showed joint space narrowing, vacuum disc, and sclerosis of the endplates of L5/S1.  The Veteran's diagnosis was changed to degenerative disc disease of the lumbar spine and his disability was stated to have significant effects on usual occupation.  

In the September 2008 rating decision, the Veteran's lumbar spine disability was rated as 40 percent disabling based on symptoms of pain, flare-ups of pain, radiation of pain, incapacitating episodes of less than four weeks total duration during a 12-month period following lumbar spine injections, and range of motion limited to approximately 30 degrees of forward flexion in the lumbar spine.  See 38 C.F.R. §§ 4.20, 4.71a (2016).  The Board finds that the Veteran's lumbar spine disability was initially rated at 40 percent based on the severity and frequency of back pain, and flare-ups of back pain in combination with the findings of limitation of motion due to pain under the general formula for rating for disease and injuries of the spine.

The Veteran contends in multiple lay statements that his back did not improve at the time of the June 1, 2010 rating reduction.  He cited examples from his private treatment records which showed no improvement in his condition and he reported that he received epidural injections in the spine for back pain.   

The Board finds that there was no material change in the severity of the Veteran's disability to warrant the reduction of the 40 percent rating from June 1, 2010 to April 8, 2011.  Shortly after the June 2008 VA examination, he was afforded subsequent VA examination in September 2009.  Another VA general medical examination was conducted in April 2011.  The Board finds that the Veteran's rating reduction was made effective June 1, 2010, based on findings from the September 2009 VA examination.  The Board finds, however, that no material change in the severity of the Veteran's lumbar spine disability was shown in the September 2009 VA examination.  Findings from the September 2009 examination were largely consistent with findings from the June 2008 VA examination.  The Veteran continued to use a cane and a brace, and was limited in standing more than 30 minutes or walking more than 500 feet.  His gait was antalgic.  The Veteran reported that his back pain symptoms continued to worsen since the onset of his disability.  While no incapacitating episodes were identified, he continued to report flare-ups of pain.  Examination of the spine showed that the Veteran had 50 degrees forward flexion on active range of motion with pain beginning at 30 degrees with no additional loss of motion on repetitive use.  Passive range of motion findings were the same as findings on active range of motion.  

While the Veteran's 40 percent rating was reduced based on the finding that he had "50 degrees" of forward flexion of the thoracolumbar spine, the RO failed to consider, in its decision, that pain was recorded as beginning at 30 degrees flexion, and the decision did not consider continued reports of flare-ups of pain.  As the Veteran's limitation of motion, in this case, is due to pain in the thoracolumbar spine, the Board finds that the range of motion shown on the September 2009 VA examination was largely consistent with range of motion findings from the earlier June 2008 VA examination.  Both examinations show that forward flexion of the lumbar spine was limited by pain present at 30 degrees of flexion.  Additionally, the effects and functional limitations due to the Veteran's disability during examination continued to be the same.  Thus, the Board finds that the September 2009 VA examination, upon which the reduction was based, does not reflect an actual change in the severity in the Veteran's lumbar spine disability, and continues to show symptoms of chronic pain with frequent flare-ups of pain, radiation of pain, abnormal gait, and reduced range of motion in flexion with evidence of painful motion.  Both examinations identified flare-ups of pain, while the degree of limitation was not clearly addressed, and the Board finds that his limitations due to such pain during flare-ups were not considered in effectuating the Veteran's reduction.

A subsequent April 2011 VA general medical examination shows that the Veteran reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, and radiation of pain due to his spine condition.  He reported that during flare-ups, he could not lay on his back and sometimes he could not get out of bed due to pain.  He continued to receive epidural injections in the spine for pain symptoms.  No incapacitating episodes were identified.  On physical examination, the Veteran had 40 degrees of flexion in the thoracolumbar spine with pain at 40 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran continued to have a diagnosis of degenerative disc disease in the lumbar spine, and x-rays revealed degenerative joint disease of the lumbar spine as well.  The Veteran was unable to walk or stand for long periods of time due to lower back pain, and back pain limited his daily activities.  

Private treatment records dated in 2011 show that the Veteran continued to receive epidural injections for spine pain.  A December 2012 operative report shows that the Veteran had a transformational lumbar interbody fusion and posterior spinal fusion.  The report noted that the Veteran had a history of severe back pain related to advanced disc degeneration and foraminal spinal stenosis, and because he had failed to show improvement with non-operative attempts, he had elected to proceed with surgical intervention. 

With the exception of changes to the Veteran's measured active range of motion during the April 2011 VA examination, the Board finds that the Veteran's level of impairment identified during the April 2011 VA examination is substantially the same as findings described in the September 2008 rating decision which granted a  40 percent rating for the Veteran's lumbar spine disability.  The Board finds that the minor fluctuations shown lumbar spine range of motion during VA examinations, when considering the Veteran's limitations due to pain, do not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet.App. 413, 421 (1993).  Moreover, the Veteran has provided credible evidence in lay statements and in private medical records showing that his lumbar spine disability has not improved over time.  Private treatment records show that the Veteran continued to receive epidural steroid injections in the spine due to pain, and a December 2012 operative report shows that because the failure to show improvement with non-operative attempts, surgical intervention was undertaken.  

Resolving doubt in favor of the Veteran, from June 1, 2010 to April 8, 2011, the Board finds that restoration of a 40 percent rating for a lumbar spine disability is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7 (2016).


ORDER

For the period from June 1, 2010 to April 8, 2011, restoration of a 40 percent evaluation for lumbar strain is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


